                       IN THE UNITED STATES DISTRICT COURT                         FILED
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION                                        5    2019
                                                                                       U.S. DISTRICT CLERK
 UNITED STATES OF AMERICA,                             INDICTMENT                    ERN DISTRICT OF TEXAS

         Plaintiff,                                          sF9        CR 141                   3EPOA
                  V.                                   COUNT I: 21 U.S.C. § 841(a)(1),
                                                       841(b)(1)(A)(ii), and 846 Attempted
 RODRIGO CORTES-GUTIERREZ,                             Possession With Intent to Distribute S
                                                       kilograms or more of a mixture or
                                                       substance containing a detectable
         Defendant.                                    amount of cocaine.


THE GRAND JURY CHARGES:

                                         COUNT ONE
                        121   U.S.C. § 841(a)(1), 841(b)(1)(A)(ii) & 846]

       From on or about May 1, 2019, until May 16, 2019, in the Western District of Texas,

Defendant,

                               RODRIGO CORTES GUTIERREZ

did knowingly, intentionally and unlawfully attempt to possess with intent to distribute 5 kilograms

or more of a mixture or substance containing a detectable amount of cocaine, in violation of Title

21, United States Code, Section 841(a)(1), 841(b)(1)(A)(ii) & 846.

                                              A




                                                  Sxi[SAtSV.,


       JOHN F. BASH
       UNITED STATES ATTORNEY


BY:
       ADRIAN ROSALES
       Assistant United States Attorney
